*241Opinion by
Lawrence, J.
In accordance with stipulation of counsel that the items marked “A” consist of brass bell bottle openers, brass brackets, and other brass articles similar in all material respects to those the subject of Abstract 64135, the claim at 15 percent under the provision in paragraph 339 (19 U.S.C. § 1001, par. 339), as modified by T.D. 51802 and T.D. 51909, for brass household utensils was sustained. The items marked “B,” stipulated to consist of brass door knockers the same as those involved in said Abstract 64135, were held dutiable at 22½ percent under the provision in paragraph 397, as modified by T.D. 51802, for brass articles, as claimed.